                  Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 1 of 51


                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

       JESSICA MOULTON and WILLIAM LANE §
       Plaintiff,                       §
                                        §
       v.                               §
                                        §                               CIVIL ACTION NO:
                                        §
       THE UNITED STATES OF AMERICA     §                                     5:20-cv-991
       Defendants.                      §
                                        §
                                        §
                                        §
                                        §


              PLAINTIFFS JESSICA MOULTON’S AND WILLIAM LANE’S ORIGINAL
                                     COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

This case arises out of negligence by the United States of America and its agencies causing the

massacre at the Sutherland Springs First Baptist Church on November 5, 2017. Jessica Moulton and

William Lane, (hereinafter referred to as "Plaintiffs"), bring this Complaint under the Federal Tort

Claims Act, 28 U.S.C. § 2674 against the United States of America and would respectfully show the

following:

                                               Contents

  I.    PARTIES…………………………………………………………………...…………….3

 II.    BACKGROUND…………………………………………………………………...….…3

             A. Congress passed key legislation to prevent shootings like the Sutherland Springs
                shooting…….……………………………………………………………………5
             B. Congress, the Department of Defense and the Air Force voluntarily undertook a non-
                delegable duty to report convictions for domestic violence, incarceration for a crime
                punishable    by     more      than     one    year,    and     mental      institution
                commitment…………………………..…………………………………………………..7
             C. The Department of Defense and Air Force knew that it was not reliably collecting
                and reporting fingerprints and final disposition information to the
                     Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 2 of 51


                    FBI…………………………………………………………………..…..…..…10
               ..
III.         DEVIN KELLEY
             A. The Air Force knew Devin Kelley's violent history…………………………...……11
             B. The Air Force commits Devin Kelley to a mental health facility…………………...17
             C. The Air Force charges and convicts Devin Kelley of domestic violence, resulting in
                his incarceration for a crime punishable by more than one year……...………….....19
             D. Kelley commits a mass shooting at the Sutherland Springs First Baptist Church on
                November 5, 2017……………………………………………………………


       IV.      AIR FORCE’S COMMISSIONS AND OMISSIONS……………………..............24
             A. The Department of the Air Force missed multiple opportunities to provide Devin
                Kelley’s  fingerprint  cards    and   final   disposition   reports    to  the
                FBI…………………………………………….…………………….……………...24
             B. Systematic failures in operations, organization, hiring training, and supervision caused
                the Air Force’s failure to collect, maintain, and submit Devin Kelley’s fingerprint
                cards        and          final        disposition          reports        to        the
                FBI………………………………………..……………….…………………….…27
             C. The United States is liable both directly and vicariously for these acts and
                omissions……………………………………………………. ……………….…...30


       V.       CAUSES OF ACTION
             A. Negligence…………………………….………………………………….……...…40
             B. Negligent Failure to Train & Supervision……………………………….…...…….42
             C. Negligent Undertaking………………………………………………….………….43

       VI.      CAUSATION……………………………………………………………………….45

               A. Department of Defense and Department of the Air Force’s negligence caused
                  injuries to the Plaintiffs…………………………………………………………45
               B. Had the Air Force reported Kelley’s history, the FBI’s Instant Criminal Background
                  Check       System      would   have     blocked     Devin      Kelley’s    firearm
                  purchase………………………………………………………………………....47




   VII.         DAMAGES…………………………………………………………………………47

  VIII.         JURISDICTION, VENUE &SERVICE……………….……….………..………...49

                                                          2
                    Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 3 of 51


      IX.      LIABILITY OF THE UNITED STATES……………………….……….….….49

      X.       JURISDICTIONAL ALLEGATION…………………………….………….…50



                                          I.    PARTIES

1.1         Defendant is the United States of America.

1.2         Plaintiffs are residents of Texas. Plaintiff William Lane resides in Bexar County. Plaintiff

Jessica Moulton resides in Wilson County.

1.3         Plaintiffs Jessica Moulton and William Lane suffered loss of parental consortium of their

mother, Brenda Moulton, who was severely injured in the shooting at the First Baptist Church of

Sutherland Springs on November 5, 2017. They are therefore proper parties to bring suit under

Texas law for their derivative claims arising out of personal injuries suffered by Brenda Moulton

as a result of the negligence of the United States of America, the United States Air Force and the

Department of Defense that proximately caused her injuries.

                                          II.   BACKGROUND

A. Congress passed key legislation to prevent shootings like the Sutherland Springs

shooting.

2.1         Through several pieces of legislation spanning almost thirty years, Congress acted to block

individuals who present a known risk of violence from purchasing firearms. To that end, Congress

mandated that certain individuals must be flagged in an instant criminal background check system

used by firearms sellers nationwide in the interest of public safety. The Air Force and Department of

Defense ignored three statutory mandates that required Devin Kelley's entry into the background check

system: his domestic violence conviction, his conviction for a crime punishable by imprisonment for

over a year, and his commitment to a mental institution. As a direct result of the Air Force and

Department of Defense's failure to flag Kelley in the FBI database, his documented threats of gun

                                                         3
                 Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 4 of 51


violence and acts of domestic violence escalated into a murderous shooting rampage targeting his ex-

wife’s family and neighbors and ultimately the entire congregation at the Sutherland Springs First

Baptist Church on November 5, 2017.


2.2 Federal law makes it unlawful to sell a firearm to a person whom the seller knows or has reasonable

cause to believe is someone who (a) has been convicted of a misdemeanor crime of domestic violence; (b)

has been convicted of a crime punishable by imprisonment for longer than a year; or (c) has been

committed to any mental institution. 18 U.S.C§922(d)(l),(4),(9). These categories of individuals are

forbidden from possessing firearms. Id.§922(g).

2.3     Congress attempted to quell the dangers presented by mass shooters like Devin Kelley before

he was even born. Initially passed as the Gun Control Act of 1968, the law banned the sale of firearms

to those individuals with criminal histories and those individuals who have been committed to mental

institutions.

2.4 In 1993, Section 103 of the Brady Handgun Violence Prevention Act required the Attorney General

of the United States to establish an instant criminal background check system that a firearm seller

must use to determine whether the sale of the firearm violates 18 U.S.C. § 922. Under 18 U.S.C. §

922(t), a licensed dealer of firearms shall not sell or transfer to any person without first contacting the

national instant criminal background check system.

2.5     Congress passed the Brady Bill to prevent shootings just like the Sutherland Springs

shooting. When the Brady Bill was introduced in the House, one of the Bill's sponsors explained

that express purpose:

                        Mr. Speaker, I rise to strongly support today's introduction of the Brady Bill.
                        Five years ago, a man named Larry Dale walked into Mercer's Discount
                        Foods in Tulsa, OK, and opened fire on an unsuspecting crowd of shoppers.
                        Dale's rampage killed one person and severely wounded another. Many
                        Oklahomans were outraged to learn that Dale, a convicted felon with a
                        history of mental illness, had walked into a gun store the day before his
                        crime, filled out a single form, and walked out with his instrument of death.
                        The tragedy is that 5 years after Larry Dale proved how flawed the system


                                                        4
                   Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 5 of 51


                          is, the Brady Bill is not the law of the land. 1
2.6    When the Brady Bill went to committee, the Chairman's opening statement in the House

Subcommittee hearings noted that the Brady Bill would effectively prevent barred individuals from

purchasing firearms:

                          We are meeting today to consider a bill whose time has come-the Brady
                          Handgun Violence Prevention Act. There is nothing complicated about this
                          bill. ... It will save lives. The Brady Bill will save lives that are being wasted
                          in an epidemic of handgun violence from Brooklyn to Florida and all across
                          America. And that is not theory that is fact.
                          After Brady passes, a convicted felon will no longer be able to
                          walk into a gun store, as thousands have done this year, and walk
                          out 10 minutes later with a murder weapon. State after State has
                          shown that waiting periods and background checks work. 2
2.7    The committee issued the House Committee Report. Under the heading "Summary and

Purpose," the committee reported:

                          The purpose of H.R. 1025 is to prevent convicted felons and
                          other persons who are barred by law from purchasing guns from
                          licensed gun dealers, manufacturers or importers.

The House report underscored that background checks are necessary to prevent violent offenders

from gaining access to firearms:

                          The experiences of States which require background checks before
                          firearm sales also indicate that many repeat offender criminals buy
                          guns directly from firearms dealers. For example, in California, a
                          background check intercepted 2,500 felons attempting to buy guns
                          from dealers last year...Each year in Illinois some 3,000
                          prohibited persons seek to purchase firearms and are denied. 3


2.8    In 1996, the Domestic Violence Offender Gun Ban, also referred to as the "Lautenberg

Amendment," made it unlawful to sell firearms to anyone convicted of a misdemeanor crime of


       1
         Congressional Record, House, at H731 (Feb. 22, 1993).
       2
         Brady Handgun Violence Protection Act, hearing before the Subcommittee on Crime and Criminal Justice of
       the House Judiciary Committee (Sept 30, 1993).

       3
           H. Rep. No. 103-344, Brady Handgun Violence Prevention Act (Nov. 10, 1993).
                                                             5
                 Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 6 of 51


domestic violence. Congress enacted the Domestic Violence Offender Gun Ban to "close [a]

dangerous loophole" in the gun control laws: while felons had long been barred from possessing

guns, many perpetrators of domestic violence are convicted only of misdemeanors. 4

2.9    In abusive relationships, the severity of domestic violence often increases over time, and the

presence of a firearm increases the likelihood of homicide. 5 Congress recognized that "[f]irearms and

domestic strife are a potentially deadly combination." 6 As one Senator noted during the debate over §

922(g)(9), "[A]ll too often, the only difference between a battered woman and a dead woman is the

presence of a gun." 142 Cong. Rec. 22986 (1996) (statement of Sen. Wellstone).

  B. Congress, the Department of Defense, and the Department of Air Force voluntarily
 undertook a non-delegable duty to report convictions for domestic violence, incarceration
     for a crime punishable by more than one year, and mental institution commitment.


2.10   Federal law requires Government agencies to report ineligible firearm purchasers to a

national database. Specifically, 34 U.S.C. § 4090l(e)(l)(C) states that federal agencies that have

"any record of any person demonstrating" that the person should not be able to purchase a gun

"shall, not less frequently than quarterly, provide the pertinent information contained in such

record to" the Attorney General for the national instant criminal background check system.

Section 4090l (e) (l) (D) creates an obligation on agencies to correct and update these records.

2.11   Title 10, U.S.C. section 1562 requires that the Department of Defense establish a central

database of information on the incidents of domestic violence involving members of the armed

forces. This section also requires that all military departments, including the Department of the

Air Force, report domestic violence incidents.

2.12 It is Department of Defense policy that all Department agencies, including the Department


       4
         United States v. Castleman, 134 S. Ct. 1405, 1408–09 (2014) (citing United States v. Hayes, 555 U.S. 415,
       426 (2009)).
       5
         See id., at 14–15; Campbell et al., Assessing Risk Factors for Intimate Partner Homicide, DOJ, Nat. Institute
       of Justice J., No. 250, p. 16 (Nov. 2003) (“When a gun was in the house, an abused woman was 6 times more
       likely than other abused women to be killed”).
       6
         See Voisine v. United States, 136 S. Ct. 2272 (2016) (citing Hayes, 555 U.S. at 427).
                                                              6
                Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 7 of 51


of the Air Force, comply with the (a) crime reporting requirements of the Uniform Federal Crime

Reporting Act of 1988; (b) reporting requirements for victim and witness assistance notifications

of the Victim's Rights and Restitution Act of 1990, and (c) reporting requirements of the Brady

Handgun Violence Prevention Act.

2.13   To implement these federal laws, the Department of Justice established the National Instant

Criminal Background Check System (NICS). Congress, through the Brady Act, established the NICS

Indices, which contains information provided by federal agencies of persons prohibited from

receiving firearms under federal law. The NICS responds instantly to background check inquiries by

querying the NICS Indices, the National Crime Information Center, and the Interstate Identification

Index. The Interstate Identification Index contains biometric criminal history based on fingerprint

submission.

2.14   The Department of Defense issued policies that required submission of fingerprint cards and

final disposition reports to the FBI for inclusion in the NICS database. The Department of Defense

and the U.S. Air Force promulgated these policies through Department of Defense Instruction

5505.11, “Fingerprint Card and Final Disposition Report Submission Requirements.” Instruction

5505.11 requires the collection of fingerprints and the submission of criminal history to the FBI.

Under this instruction, U.S. Air Force law enforcement agents are to collect and submit fingerprint

cards when they have probable cause to believe that a person committed a violation or a crime that

would make the person ineligible to obtain a firearm. In addition, final disposition reports must be

submitted to the FBI upon final disposition of the offense.

2.16. Department of Defense Manual 7730.47-M Volume 1, Enclosure 3, prescribes the

reporting data elements needed to comply with Federal criminal incident reporting pursuant to

federal law. Enclosure 3 states the Defense Incident-Based Reporting System:

                      Shall be used to centralize the collection of information that is

                                                      7
                Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 8 of 51


                      reportable by the DoD Components pursuant to The Brady
                      Handgun Violence Prevention Act of 1993, which requires the
                      Department of Defense to report these eight categories to the FBI
                      for purposes of prohibiting firearm purchases:

                      (1)Persons who have been convicted in any court of a crime
                      punishable by imprisonment for a term exceeding 1 year....

                      (4) Persons who have been adjudicated as mental defectives or who
                      have been committed to a mental institution…...

                      (7) Persons convicted in any court of a misdemeanor crime of
                      domestic violence.


2.16   The Department of the Air Force issued instruction 31-206 and 31-118. Air Force policies

required that Air Force Security Forces units obtain complete sets of fingerprints on fingerprint

cards. Air Force Instructions require the submission of these fingerprint cards and final

disposition reports to the FBI. Department of Air Force Instruction 31-205 requires fingerprinting

of all post-trial inmates during the in-processing into a confinement facility. The Instruction also

required that Air Force train it staff in in-processing matters, including collecting and submitting

fingerprint cards and final disposition reports to the FBI.

2.17   The Department of the Air Force also has instructions, handbooks, and manuals that

provide policy, guidance, and procedures for collecting and reporting criminal history data to the

FBI, consistent with Department of Defense policies.

2.18   Air Force Office of Special Investigations Handbook 71-105 (“An Agent’s Guide to

Conducting and Documenting Investigations,” March 9, 2009) obliges Air Force agents or

employees to collect a subject’s fingerprints (or the electronic equivalent) after a subject

interview. The Handbook requires Detachment leadership to review the fingerprint cards and final

disposition reports for accuracy, verify the fingerprints were acceptable, and document their

review.

2.19   Air Force Office of Special Investigations Manual 71-118, Volume 4, (“General


                                                     8
                  Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 9 of 51


Investigative Methods,” April 5, 2012) requires the collection of fingerprints from all subjects of

Special Investigations after the subject interview if investigating the subject for violation of

certain offenses, including crimes of domestic violence. It refers Air Force agents to Department

of Defense Instruction 5505.11 for the criteria of collecting and submitting fingerprints to the

FBI.

2.20   Air Force Office of Special Investigations Manual 71-121 (“Processing and Reporting

Investigative Matters,” October 12, 2012) requires Air Force agents to submit a subject’s

fingerprints to the FBI if they have probable cause to believe the subject of their investigation

committed certain offenses, including offenses involving domestic violence. This manual also

requires agents to submit completed final disposition reports on military members to the FBI

within fifteen (15) days of sentencing. Duplicates of these reports must be maintained in the Air

Force investigative case files. This manual further requires Detachment leadership to review—

for sufficiency—investigative files monthly from the date of the allegation until the case is closed.

   C. The Department of Defense and Air Force knew that it was not reliably collecting
          fingerprints and reporting final disposition information to the FBI.


2.21   The Department of Defense Inspector General conducted several investigations that found

failures in the submission of required fingerprints and final disposition reports to the FBI throughout

the Department.


2.22   In 1997, the Inspector General found a high level of non-compliance by Department of

Defense and its agencies. For example, the Air Force failed to submit fingerprint cards in 38%

of its criminal cases and failed to submit final disposition reports in half its criminal cases. The

Inspector General recommended that the military departments and defense agencies develop

policies and implement procedures to correct these failures and prevent such failures from



                                                      9
                Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 10 of 51


occurring in the future. The United States Air Force agreed with the recommendations.


2.23   In 2013, and Inspector General investigation revealed that defense departments failed to

collect or failed to report 20 percent of fingerprints in sexual assault cases. (Report No. DoDIG Report

No. 2013-091, “Evaluation of Military Criminal Investigative Organizations’ Sexual Assault

Investigations” July 9, 2013). Similarly, in 2014, an Inspector General report revealed that Defense

Departments failed to collect and submit fingerprints in child death investigations. In 2015 and 2017,

the Inspector General found that Defense Departments failed to collect or submit fingerprints in

investigations of sexual assault.

2.24 In 2015, the Inspector General issued another report (Report No. DoD IG-2015-081,

“Evaluation of Defense Compliance with Criminal History Data Reporting Requirements”)

where it found that the military services failed to consistently submit fingerprint cards and 32%

of final disposition reports. The Inspector General recommended that the Air Force take prompt

action to submit missing fingerprint and final disposition reports to the FBI. The Inspector

General also recommended that the Air Force take prompt action to ensure submission of

fingerprint cards from future criminal investigations and future final dispositions reports. The

Department of Air Force agreed with these recommendations.

2.25   A 2017 review conducted by the Inspector General (Report No. DoDIG-2018-035,

“Evaluation of Fingerprint Card and Final Disposition Report Submissions by Miltary Service

Law Enforcement Organizations” Dec. 5, 2017) again determined that the military services failed

to submit fingerprint cards and final disposition reports as required.

                                    III.   DEVIN KELLEY


              A.     The Air Force knew Devin Kelley's violent history.

3.1    Devin Kelley entered the Air force Delayed Enlistment Program on June 12, 2009. While

enlisting, Kelley lied to the Air Force about using and possessing marijuana. On January 5, 2010,
                                                     10
               Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 11 of 51


he re-certified his lies about marijuana use and possession when he entered active military

service. On March 5, 2010, Kelley graduated from basic military training.

3.2   On April 14, 2010, the Air Force began training Kelley as a Network Intelligence Analyst,

but Kelley had academic issues. Kelley’s military training leaders recommended Kelley for

elimination from the course because he did not meet academic standards. The report also

indicated that Kelley has several minor disciplinary infractions.

3.3   On December 16, 2010, the Air Force re-assigned Kelley to a traffic management career

field. On January 11, the Air Force permanently changed Kelley’s station to Holloman Air Force

Base (“Holloman”). Kelley arrived there at Holloman in late 2011. Between June 19, 2011 and

March 2012, he accumulated four Memorandums for Record, four Letters for Counseling, and

Five Letters of Reprimand. Kelley’s conduct included failure to obey direct orders, creating a

hostile work environment, making false statements, and insubordination of a superior officer.

This included a letter of reprimand for lying to his supervisor, and for failing to report to his duty

station after being ordered to do so. In other letters, Kelley was warned that his conduct was a

criminal act. In at least three of these letters, the Air Force told Kelley that he had proven that he

could not be depended upon. In at least two of these letters, the Air Force noted that Kelley could

not always be trusted and had demonstrated a disregard for the Air Force’s core values. The Air

Force warned Kelley that future misconduct would lead to more severe punishment.

3.4   In February 2011, Kelley began dating Tessa K. Kelley (nee Loge). Tessa Kelley had a

child from a previous marriage. On April 12, 2011, Tessa Kelley and Devin Kelley married.

3.5 On June 2, 2011 Tessa Kelley took her child to William Beaumont Army Medical Center (a

facility owned and operated by an agency of the United States). A nursing note indicated concern

for child abuse or neglect. While questioning Tessa Kelley about her son’s injuries, Tessa Kelley




                                                     11
               Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 12 of 51


stated that Devin Kelley had kicked her.

3.6 On June 8, 2011, Devin and Tessa Kelley took the child to an ER complaining of vomiting

and falling. The physicians noted that the child had bruising on the child’s left cheek that

appeared to be fresh and “a little purple.” A CT scan revealed a fractured clavicle and a subdural

hemorrhage (bleeding on the brain). After the fact, Devin Kelley admitted to the United States

Air Force that he caused these injuries without excuse or justification. Devin Kelley produced a

video confessing to his wrongful conduct. Physicians notified the Children, Youth and Families

Department in New Mexico, who, in turn, notified the Air Force Office of Special Investigations

Detachment 225 at Holloman of the possible child abuse.

3.7 On June 9, 2011, Air Force Special Investigations opened an investigation for assault on a

child, listing Devin Kelley as the subject. They interviewed Kelley that day. Kelley denied

striking his stepson, and denied having any knowledge of Tessa Kelley striking her son. Kelley

stated that he and Tessa Kelley were the only ones with direct access to his stepson. Kelley

claimed he did not know how his stepson received the injury to his head. Kelley suggested that

his stepson received the injury from falling on the floor while crawling or playing in his crib. At

the end of the interview, the agents collected Kelley’s fingerprints and released him to his unit

representatives. Air Force agents collected Kelley’s fingerprints because they believed that

probably cause existed that Kelley committed the assault on his stepson. However, they did not

send Kelley’s fingerprint cards to the FBI as required by policy.

3.8 On June 28, 2011 Kelley’s stepson was placed in foster care because of unexplained injuries and

the suspicion of child abuse. Also, on that day Tessa Kelley reported that Kelley has physically

assaulted her by grabbing her around the throat, choking her and throwing her against a wall. This

report was provided to Air Force Reserve leadership and to the 49th Security Forces Squadron at

Holloman Air Force Base. The Air Force report of the incident stated that the investigation

                                                    12
                Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 13 of 51


“determined that no crime had been committed and there was no evidence of any injury to either

party”

3.9 On September 7, 2011, Devin Kelley voluntarily went to the Holloman Mental Health Clinic as

a walk-in patient and stated that he was unable to cope with the stress he was under at work. He stated

that the fact that Child Protective Services was removing his stepson from the house due to an

allegation of abuse caused his stress. Kelley also stated that his supervisor was constantly “yelling at

work.” A staff psychologist wrote in Kelley’s mental health record that treatment would concentrate

on his “anxiety/attention/occupational; continue to develop relational and mood management coping

skills.” The psychologist also wrote that Kelley would be seen weekly. Between September 7, 2011

and February 22, 2012, Kelley was treated 17 times at the Holloman Mental Health Clinic. During

that time, Kelley was prescribed Atomoxetine, Ibuprofen, Albuterol, Fluticasone, and Omeprazole.

3.10 In a report on Kelley’s October 11, 2011 visit, a psychologist wrote that Kelley had trouble

interacting with authority figures and that he perceived that they were criticizing him. On January

10, 2012, the psychologist examined Kelley again and reported that Kelley was “able to attend and

focus on pertinent material at home and at work.” The psychologist wrote that Kelley was also able

to control and direct his energy appropriately” and that there was no significant change in his

symptoms.”

3.11     On February 17, 2013, Tessa Kelley called the 49th Security Forces Squadron to report that

Kelley had abused her after fleeing to El Paso, Texas. Tessa Kelley told Air Force 49th Logistics

Readiness Squadron First Sergeant that Kelley’s actions caused her to fear for her life. In response,

the First Sergeant told her that the Squadron Commander would issue Kelley a no contact order. Terra

Kelley told the Squadron investigators that the reason she left Kelley was to get away from him “and

the abuse”, that Kelley had been physically abusing her since July 2011 and that Kelley had choked


                                                      13
                Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 14 of 51


her on multiple occasions. She stated that in one instance on December 24, 2011, Kelley pushed her

against a wall and choked her because she had told him that she did not what to visit his family and

stated, “you better pack your bags or I’ll choke you to the ceiling and pass you out.” Tessa Kelley

also said that on another occasion, she and Kelley argued over her wanting to go for a walk at night.

This argument resulted in Kelley choking her, kicking her in the stomach and then dragging her by

her hair into the bathroom. She said that Kelley told her “I’m going to water-board you” and stuck

her head directly under the showerhead. Tessa Kelley also told investigators that Kelley emotionally

and physically abused her throughout their marriage. Tessa Kelley provided other examples of abuse,

stating that Kelley would threaten to choke her if she did not do as he said, and would slap her, kick

her, pull her hair, drag her through their house, and control her. She stated that Kelley told her if she

“said anything to anyone he would bury her in the desert somewhere.” Tessa Kelley stated that the

reason she had not reported the abuse sooner was due to fear for bother her life and the life of her son.

3.12   On February 12, 2012, Air Force investigators tried to interview Devin Kelley as a subject to

their investigation into crimes of domestic violence. Kelley requested legal counsel and did not make

a statement. The 49th Security Forces Squadron did not collect his fingerprints. Department of Defense

and Air Force policies require the collection and submission of fingerprint cards to the FBI.

3.13    On February 21, 2012, Devin Kelley voluntarily went to the Holloman Mental Health Clinic

as a walk-in patient. He told the staff psychologist that he was upset because his wife left him and

because he believed that she told the 49th Security Forces Squadron that he assaulted her. On February

22, 2012, Kelley returned to the Clinic because he was still upset that his wife left him. A licensed

social worker stated that Kelley told her “he would like to go to the psychiatric hospital for help

because he did not believe he could help himself on an outpatient status.”

3.14   On February 23, 2012, Kelley voluntarily entered in-patient care at the Peake Behavioral


                                                       14
                Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 15 of 51


Health Services (“Peak”), where he remained until March 8, 2012. Peak is a mental health institution.

During Kelley’s intake evaluation, staff diagnosed him as having “an adjustment disorder with

depressed mood.” The staff wrote, “the patient reported feeling suicidal with a plan to shoot himself

with a gun after his wife informed him that she was filing assault charges for the altercation that

occurred three weeks prior to admission.” Kelley told Peak personnel that he had frequent mood

swings. Kelley also reported that he had severe anxiety. Kelley told a clinical nurse specialist that he

was diagnosed with Attention Deficit Hyperactivity Disorder while he was in fourth grade. He also

told the staff that the Holloman Mental Health Clinic had counseled him to help him cope with his

Child Protective Services case, his marital problems and his alleged emotional abuse from a female

supervisor at work. During Kelley’s in-patient treatment, he was prescribed Strattera for Attention

Deficit Hyperactivity Disorder, Welbutirn for depression, Clonazepam for anxiety and Ambien for

insomnia.

3.15   On March 8, 2012, the Peak discharged Kelley and told him to follow up with Holloman

Mental Health Clinic. Between March 14, 2012 and April 26, 2012, Kelley was seen at the clinic

seven times. The clinic had access to Kelley’s records at Peak. The last visit to the clinic was April

26, 2012, during which Kelley told clinic personnel that he was experiencing more difficulty than

ever before because the final hearing for the adoption of his stepson was one hearing away from

resolution.

3.16   In approximately mid-March 2012, while at their residence, Tessa Kelley watched as Kelley

put one bullet in a .38 Special revolver. Kelley then pointed the gun at his own head and pulled the

trigger three times. Kelley then pointed the gun at Tessa Kelley and threatened her. On approximately

April 23, 2012, Tessa Kelley and Kelley were driving to El Paso, Tessa Kelley asked Kelley to slow

down. Devin Kelley cursed at her and told her “don’t’ tell me how to drive.” He police later pulled


                                                      15
                Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 16 of 51


Kelley over and cited him for speeding. After receiving the ticket and continuing to drive, Kelley

blamed the ticket on Tessa Kelley and pulled the car over again. Kelley then pulled out a gun and

placed the muzzle of the weapon against her temple, stating, “Do you want to die?” Tessa Kelley

pushed the gun away and began to cry. Kelley then told her that he slapped her son on June 8, 2011,

the day her son was taken to the hospital. Kelley additionally stated that he had struck his stepson on

multiple occasions, the first time being in March 2011, in New Braunfels. The Air Force became

aware of these facts through Tessa Kelley in an interview the Office of Special Investigations

conducted on May 3, 2012.

3.17   On April 27, 2012, Tessa Kelley convinced Devin Kelley to make a full video confession. In

the video, he admitted to hitting her son multiple times in frustration. Kelley stated that his frustration

would lead him to push, strike, and slap his stepson. Kelley also acknowledged that he caused bruising

on his stepson’s face on June 8, 2011. Kelley further admitted that he caused his stepson’s skull injury.

He stated that he had pushed his stepson down multiple times and shook him on at least two occasions.

After completing the video, he gave it to Tessa Kelley. On April 29, 2012, Tessa Kelley provided the

recording of Kelley’s confession to his First Sergeant. The First Sergeant provided the recording to

Air Force Office of Special Investigations.

        B.     The Air Force commits Devin Kelley to a mental health facility.

3.18   On April 29, 2012, Kelley’s chain-of-command arranged to have him admitted back into

the Peak Behavioral Health Services. On April 30, 2012, Kelley entered Peak a second time.

Kelley stated that he was going to shoot himself and Peak staff put a high-risk notification alert

on his chart due to his homicidal and suicidal indicator.

3.19   On May 3, 2012, Air Force agents re-interviewed Tessa Kelley. She stated that she thought

Kelley might have hurt her son, but she had not seen him do anything to hurt her son. She stated that

she began suspecting him of injuring her son when Kelley started physically, verbally and mentally
                                                  16
                Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 17 of 51


abusing her. Tessa Kelley stated that Kelley had struck, kicked, choked and puller her hair out on

multiple occasions. She stated that Kelley threatened to kill her if she ever reported the abuse to police

or any other party. Additionally, Kelley had stated to her, “if the cops show up at my door, I will shoot

them.” She also said he had told her, “my work is so lucky I do not have a shotgun because I would

go in there and shoot everyone.: Tessa Kelley said that on one occasion while driving, Kelley struck

her in the stomach in front of two friends, threatening to beat her if she continued speaking. Ina

separate interview of other witnesses, Air Force investigators discovered that other individuals had

witnessed Kelley verbally abuse Tessa Kelley on multiple occasions. In an interview of Tessa Kelley’s

childhood friend, he stated that Tessa Kelley told him about “all the times” Kelley had abused her.

Tessa Kelley included the details of how Kelley would “hit her in the stomach and pull her hair out”

and how he attempted to “water-board” her. Tessa Kelley told her childhood friend that water-

boarding consisted of Kelley pushing her head under the shower faucet and turning on the water.

3.20   On June 6, 2012, a Peak staff member discovered Kelley’s interest in guns. His medical

records note that Kelley’s insight and judgment are so impaired that Kelley does not understand “how

that does not look good on him.”

3.21   While receiving inpatient care at Peak, Mr. Kelley made several threats that if he were picked

up by Security Forces, he would go for their guns. While at Peak, Devin Kelley was trying to carry

out threats he made against his chain-of-command. He made plans to purchase another firearm

because his other weapons had been confiscated by the Air Force, its agents or contractors.

3.22   On June 7, 2012, Kelley left Peak facility without permission from the staff and without

notifying anyone. On June 8, 2012, Peak director located Kelley at a Greyhound bus station in El

Paso. A Greyhound security officer and an El Paso police officer handcuffed him, and police officers

from Sunland Police Department transported him back to Peak. Kellet did not voluntarily return to

Peak but was involuntarily re-committed to Peak. On the same day, Kelley’s commander prepared a
                                                   17
                Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 18 of 51


pretrial confinement package. That package included a memorandum stating that Kelley’s

commander was convinces that Kelley was dangerous and likely to hard someone if released. Kelley’s

commander also cited Kelley’s internet search for body armor and firearms as further justification for

the pretrial confinement. The commander concluded that Kelley was a flight risk and ordered him

into pretrial confinement.

3.23   So, the 49th Security Forces Squadron detained Kelley at Peak and transported him to the 49th

Security Forces Squadron Confinement Facility. Because Kelley was ordered into pretrial

confinement, Air Force policy required the confinement facility personnel to fingerprint Kelley during

the in-processing into the confinement facility and to submit those records to the FBI after sentencing.

Air Force agents or employees did not take Kelley’s fingerprints at this time. If fingerprints were

taken, Air Force agents or employees did not retain those fingerprints as required by policy. Further,

if any fingerprints were taken, Air Force agents or employees did not submit fingerprints to the FBI

after his sentencing, as required.

C. The Air Force charges and convicts Devin Kelley of domestic violence, resulting in his
             incarceration for a crime punishable by more than one year.

3.24   On June 8, 2012, Air Force investigators interviewed Kelley about Tessa Kelley’s assault

allegations and his absent without leave status when he left Peak. Kelley told them that

“something tragic had happened and he wanted to kill himself.” Kelley also told the agents that

he “escaped” from Peak because he was planning to go to New Braunfels, to plan his suicide.

Kelley told agents that he made a confession video on his own free will. Because Air Force

Detachment 225 Special Agents were in possession of Kelley’s confession, conducted a subject

interview, and Kelley was ordered into pretrial confinement on June 8, 2012, stating that he had

reasonable grounds to believe Kelley assaulted Tessa and her son. In a memorandum dated June

12, 2012, the Pretrial Confinement Review Officer found that adequate probable cause existed


                                                      18
                Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 19 of 51


to believe Kelley had assaulted Tessa and her son. Yet, Air Force failed to collect or submit

Kelley’s fingerprints.

3.25    A Pretrial Confinement Memorandum, dated June 8, 2012, concluded that Kelley had

violated the Uniform Code of Military Justice: Article 86, date of Offense, June 7, 2012,

Description of Offense, Absence without leave; Article 128, Date of Offense, April 23, 2012,

Description of Offense, Communication of a threat and Article 134, Date of Offense, April 23,

2012, Date of Offense, Assault.

3.26    On July 10, 2012, the Air Force determined that Devin Kelley should be confined while awaiting

trial because "it is foreseeable that [Mr. Kelley] will not appear for trial and/or will engage in serious

criminal misconduct." As a basis for this conclusion, the Air Force noted:

                The Evidence shows a serious escalation of behavior involving firearms
                and threats after the physical abuse of a child. Particularly alarming is
                his decision to try to obtain another firearm while undergoing inpatient
                mental health care, conducting research on body armor, and then
                escaping from the facility late at night without authorization....
                Lesser forms of restraint are inadequate to mitigate the flight risk he
                poses nor would they prevent him from carrying out the threats that he
                has made against others, especially given the forethought and planning
                that he showed by attempting to purchase another firearm and his escape
                from the mental health facility.

        In addition, Commander Nathan McLeod Hughes found in that same order:

                “I am convinced that he is dangerous and likely to harm someone if
                released. I further believe he is a flight risk. He fled to San Antonio,
                TX after turning over his confession to harming his stepchild, thus
                demonstrating that he is not likely to be present at any further hearings
                regarding his case. Furthermore, when he was informed that he might
                be released from the mental health facility and placed into pretrial
                confinement, or other restrictions, he escaped from the mental health
                facility by jumping a fence late at night after making arrangements to
                purchase a handgun.

        He also concluded:

                       “…….that his behavior in fleeing from authority and trying to
                purchase weapons leads me to conclude that he will not obey an order
                to be restricted to base and that such an order would be insufficient to
                prevent him from continuing to commit serious misconduct, such as
                                                        19
               Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 20 of 51


              harming someone in his squadron or his wife who lives on base.”


3.27   On July 26, 2012, the Air Force charged Kelley with suspected violations of Article 128,

against Tessa Kelley and her son. This is a charge of a crime of domestic violence. On August 2,

2012, an article 32 hearing was conducted. An article 32 hearing is a preliminary hearing that

determines whether there is probable cause to believe an offense has been committed and the

accused committed the offense; determines if the convening authority has court-martial

jurisdiction; considers the form of charges; and recommends the disposition of the case. The

hearing presented evidence that Kelley had abused Tessa Kelley from June 2011 through April

2012. The medical evidence presented during the hearing indicated her son suffered severe

injuries inflicted by Kelley. The Article 32 Investigating Officer found reasonable grounds

existed to believe that Kelley committed the offenses alleged.

3.28 On August 15, 2012, Kelley was also charged with a suspected violation of Article 128

(Assault) for threatening Tessa Kelley with a firearm. This is crime of domestic violence and

a crime punishable by imprisonment for a term exceeding one year.

3.29   On August 27, 2012, charges were referred to court-martial. Kelley remained in

confinement until the court-martial hearing on November 6, 2012.

3.30   On November 3, 2012, trial counsel offered, and the Staff Judge Advocate presented,

Kelley and his defense counsel with an Offer for Pretrial Agreement. The agreement specified

that, in return Kelley’s plea of guilty to the charges of assault against his wife and stepson, the

firearm charges would be dismissed, and his confinement would not exceed 3 years. On

November 4, 2012, Kelley and his defense counsel agreed to the terms of this agreement.

3.31   On November 6, 2012, in accordance with the pretrial agreement, Kelley pleaded guilty

in the General Court-Martial proceedings to assault on his wife and stepson. On November 7,

2012, the Court-Martial panel sentenced Kelley to a reduction in rank to Airman Basic,

                                                   20
               Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 21 of 51


confinement for 12 months and a bad conduct discharge. The plea of guilty to assault on his wife

and stepson was a crime of domestic violence and a crime punishable by imprisonment for a term

exceeding one year. In fact, Kelley’s maximum sentence for the assaults on his wife and stepson

included potential confinement for 5 years and 6 months.

3.32   The Air Force General Court Martial Order No. 10 specifically noted at the top of the

order that this was a “Crime of Domestic Violence. 18 U.S.C § 922.(g)(9).” The citation to section

922(g)(9) references the federal law that prevents individuals convicted of even a misdemeanor

crime of domestic violence from possessing a firearm.

3.33   On November 7, 2012, after his conviction, Kelley returned to the Confinement Facility

at Holloman. Because his conviction changed his status from pretrial confinement detainee to

post trial inmate, Air Force Corrections System policy required the confinement facility personnel

to collect and submit Kelley’s fingerprints during his in-processing into the confinement facility.

Air Force employees did not collect, maintain, or submit Kelley’s fingerprints to the FBI. Air

Force agents or employees did not submit a final disposition report of Kelley’s criminal history

to the FBI. Air Force policy requires agents to submit the final disposition report within fifteen

days (15) of Kelley’s sentencing.

3.34   On December 14, 2012, the Air Force Office of Special Investigations received a Report

and Result of Trial of Devin Kelley. Per policy, the Air Force should have reported the final

disposition of Devin Kelley’s convictions to the FBI. But it did not. Instead, the Air Force Special

Agent in Charge certified that Kelley’s fingerprints were submitted to the FBI. This permitted the

agent to close the investigation file when, in fact, the Air Force never collected, maintained, or

submitted Devin Kelley’s fingerprints or final disposition reports to the FBI.

3.35   On December 18, 2012, Kelley was transferred to and incarcerated at the Naval

Consolidated Brig, Miramar, California, until his release on March 31, 2013. During his intake


                                                    21
                Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 22 of 51


evaluation, Naval Consolidated Brig personnel placed Kelley in separate sleeping quarters from

the general population while conducting medical and psychological assessments of him. Because

of the evaluation, Kelley was classified as a “suicide risk in gown” as well as an “Assault risk –

escape risk.”

3.36   On March 31, 2013, Kelley was released from the Naval Consolidated Brig, upon

completion of his sentence. Between March 31, 2013, and April 2, 2013, Kelley completed Air

Force out-processing paperwork and was ordered “not to enter or reenter or be found within the

limits of the United States military installation of Holloman Air Force Base, New Mexico, for an

indefinite period.”

3.37   On December 3, 2013, the Air Force Court of Criminal Appeals affirmed the findings and

sentencing in Kelley’s court-martial. On May 9, 2014, after the automatic appeals courts upheld

Kelley’s conviction and sentence, he was officially separated from the Air Force with a Bad

Conduct Discharge.

3.38    On September 30, 2016, Kelley’s former 49th Logistics Readiness Squadron supervisor

received a threatening message from Kelley on Facebook. The message stated, “Hey you stupid

b****. You should have been put in the ground a long time ago. Better hope I don’t ever see you.

You can’t face facts, you fat piece of s***.” Kelley’s former supervisor said that she had not

attempted to contact Kelley before receiving the message, and that it was unexpected. She stated

that she saved Kelley’s Facebook message as a screenshot and forwarded it to her former Air

Force supervisor. Kelley’s former supervisor also stated that she had considered reporting this

incident to law enforcement and obtaining a restraining order against Kelley but decided against

it because she felt that he would find out where she lived.

D. Kelley commits a mass shooting at the Sutherland Springs First Baptist Church on

November 5, 2017.


                                                   22
               Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 23 of 51


3.39   On December 22, 2014, Kelley purchased a Glock Model 19, a 9- millimeter, semi-

automatic handgun, from Specialty Sports and Supply, in Colorado Springs, Colorado. He

completed the ATF Forms 4473 and the store completed the required NICS check on the same

day. The response provided was that the sale could proceed.

3.40   On June 26, 2015, Kelley purchased a Ruger GP100, a .357 Magnum, revolver handgun,

again from Specialty Sports and Supply in Colorado Springs. He completed the ATF Form 4473

and the store completed the required NICS check on the same day. The response provided was

that the sale could proceed.

3.41   On April 7, 2016, Kelley purchased a Ruger AR-556, a 5.56-millimeter, semi-automatic

rifle, from Academy Sports and Outdoors (Store No. 41), in San Antonio, Texas. He completed

the ATF Form 4473, and the store completed the required NICS check on the same day. The

response provided was that Academy could proceed with the sale.

3.42 On October 18, 2017, Kelley purchased a Ruger SR22, a .22 caliber, semiautomatic

handgun, from Academy Sports and Outdoors (Store No. 46), in Selma, Texas. He completed the

ATF Form 4473 and the store completed the required NICS check on the same day. The response

provided was that Academy could proceed with the sale.

3.43   On four ATF Forms 4473 that Kelley filled out to purchase the firearms after his

conviction, he certified that he had never been convicted of any crime for which the judge could

sentence him for more than 1 year in confinement. One of the questions on ATF Form 4473 asks,

“Have you ever been convicted in any court of a felony, or any other crime, for which the judge

could have imprisoned you for more than one year, even if you received a shorter sentence

including probation.” Kelley should have answered “yes” to this question.

3.44   On November 5, 2017, Kelley entered the First Baptist Church of Sutherland Springs,

Sutherland Springs, Texas, and opened fire with three of the four firearms he had purchased. He


                                                  23
                Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 24 of 51


killed 26 people and wounded 22 others. After being shot by armed citizens who responded to

the shooting, Kelley fled from the church in his automobile. Kelley later died from a self-inflicted

gunshot wound.

                      IV AIR FORCE COMISSIONS AND OMISSIONS


A. The Department of Air Force missed multiple opportunities to provide Devin Kelley’s
fingerprint cards and final disposition reports to the FBI

4.1     On June 9, 2011, the Air Force first missed its opportunity to submit Kelley’s fingerprint cards

to the FBI, when the Office of Special Investigations opened an investigation into the assault of

Kelley’s stepson.


4.2    Also on June 9, 2011, an Air Force Special Agent wrote an affidavit to the military magistrate

to obtain authority to search Kelley’s on-base residence for evidence related to Kelley’s alleged assault

of his stepson. In the affidavit, the Special Agent wrote that he believed probable cause existed to

search for evidence of child abuse. On June 17, 2011, a second Special Agent wrote a separate affidavit

to a military magistrate requesting authority to seize certain property from Kelley. In that affidavit, the

agent represented that he or she believed that probable cause existed to seize the property to determine

the source of the victim’s injuries. Even though Air Force agents believed that probable cause existed,

they never submitted to the FBI the fingerprint cards collected on the June 9th interview. Additionally,

their supervisors did not create a note in the investigative case file stating that the fingerprint card had

been reviewed, as required by Air Force Office of Special Investigation Handbook 71-105. Almost

certainly, the supervisors failed to certify the review of the cards because they did not review them.


4.3    The Air Force Special agents who interviewed Kelley on June 9, 2011 knew of the Air Force

policy requirements to collect and submit fingerprints to the FBI. The agents were unable to provide

any reason why the Air Force failed to submit Kelley’s fingerprints to the FBI. The Department of

Defense Inspector General concluded that the Special Agents did not follow Department of Defense
                                                        24
                 Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 25 of 51


and Air Force policies regarding the submission of fingerprints, and that some agents did not

understand the policies. The Inspector General also found confusion among the Special Agents as to

when fingerprints should be submitted to the FBI. The former Special Agent-in-Charge and

Superintendent believed that fingerprints were normally submitted within 2 days of the subject

interview. The case agent stated that at the time of the Kelley assault investigation, he was not aware

that of the requirement for submission of the fingerprints to the FBI upon a probable cause

determination.


4.4    The second missed opportunity for the Air Force to submit Kelley’s fingerprints to the FBI

occurred on February 17, 2012. The 49th Security Forces Squadron opened an investigation on Kelley

for assaulting Tessa Kelley, after she told the 49th Security Forces Squadron investigators that Kelley

had been physically abusing her since July 2011. At that time, the investigators should have collected

Kelley’s fingerprints, in accordance with Department of Defense and Air Force policy. At the time,

the Air Force had probable cause to believe that Kelley committed assault. The Inspector General

concluded that Air Force investigators did not have a clear understanding of, and did not follow, DoD

and USAF policy regarding the collection and submission of fingerprints.


4.5    The third missed opportunity for the Air Force to collect and submit Kelley’s fingerprints to

FBI occurred on June 8, 2012, when Air Force Office of Special Investigations interviewed Kelley

immediately after he was placed in pretrial confinement. Air Force investigators believed that probable

cause existed that Kelley assaulted his stepson based on the evidence collected, including Kelley’s

confession on video. According to records of the interview with Kelley, investigators collected

Kelley’s fingerprints at the end of the subject interview. The Air Force negligently maintained Devin

Kelley’s fingerprints because a review of the case file found no fingerprint cards within it. Regardless,

Air Force agents or employees did not submit the fingerprint cards to the FBI. So, while Special Agents


                                                       25
                Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 26 of 51


initialed the block signifying that they collected Kelley’s fingerprints, there is no evidence that they

were collected and submitted to the FBI.


4.6    The Inspector General concluded Special Agents did not know or follow Department of

Defense and Air Force policy, and they did not collect and submit Kelley’s fingerprints to the FBI

following his second subject interview on June 8, 2012. The failure to collect or submit the fingerprints

occurred, in part, because of the Special Agent-in-Charge’s practice not submit the fingerprints to the

FBI until after the Detachment received the Report of Result of Trial from the Staff Judge Advocate

or the Commander’s record of discipline. However, none of the Special Agents could provide a

sufficient or supportable reason why Kelley’s fingerprints were not collected or submitted following

his subject interview.


4.7    The fourth missed opportunity for the Air Force to submit Kelley’s fingerprints and the first

missed opportunity to submit Kelley’s final disposition report to the FBI occurred on November 7,

2012, when the Air Force convicted Kelley by General Court-Martial for assault on Tessa Kelley and

his stepson. As noted above, Air Force Corrections System policy required the confinement facility

personnel to collect an inmate’s fingerprints and submit the fingerprints with final disposition during

in-processing into the confinement facility. As required by Air Force Instruction 31-205, the 49th

Security Forces Squadron Confinement Facility staff should have included the final disposition on the

fingerprint card they collected when they in-processed Kelley into the confinement facility after his

court-martial. That fingerprint card should have been sent to the FBI with the final disposition report.


4.8    When the Air Force processed Kelley for post-trial confinement, the Air Force confinement

staff failed to collect Kelley’s fingerprints. The Confinement Facility personnel did not follow

Department of Defense and Air Force policy for collecting and submitting fingerprints and final

disposition reports to the FBI. Personnel also did not know and were not trained that once fingerprints


                                                       26
                Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 27 of 51


were collected, they should be submitted to the FBI. So, even if they had collected Devin Kelley’s

fingerprints and final disposition data, more likely than not, the personnel would not have submitted

them to the FBI as a proximate result of the lack of training and supervision.


4.9    The second missed opportunity for the Air Force to submit Kelley’s final disposition report to

the FBI occurred on December 14, 2012, when the Office of Special Investigations Detachment 225

Special Agent-in-Charge received the results of Kelley’s trial and closed the Kelley investigation. The

Agent falsely certified in the Air Force’s database system that the Air Force submitted to the FBI

Kelley’s fingerprints and final disposition reports. Moreover, the investigative case file cover sheet

did not contain a supervisor’s signature or a date to signify that the file was reviewed for closure, as

required by Air Force Office of Special Investigations Manual 71-121.


B.      Systematic failures in operations, organization, hiring, training, and supervision caused
the Air Force’s failure to collect, maintain, and submit Devin Kelley’s fingerprint cards and
final disposition reports to the FBI.

4.10    The Air Force’s failure to collect, maintain, and submit fingerprint cards and final disposition

reports to the FBI was not an isolated error. Instead, this failure was caused by failures in operations,

organization, training, and supervision.


4.11   For example, the Detachment leadership did not review the file or complete the Closed

Investigative File checklist and the Investigative Information Management System checklist properly.

Instead, the Special Agent-in-Charge assumed that the case agent had completed the actions necessary

and submitted Kelley’s fingerprints and final disposition to the FBI. He therefore completed the two

checklists without verifying that the fingerprints and final disposition report had been submitted to the

FBI. If the Agent-in-Charge and Superintendent had included a review of Kelley’s fingerprints in the

leadership review, the fact that the fingerprints had not been submitted would have been identified.




                                                       27
                Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 28 of 51


4.12    Next, according to Air Force Office of Special Investigations Manual 71‑121, all criminal

investigations require monthly supervisory reviews to ensure that investigators follow policy and that

investigations are sufficient and timely. Air Force leadership conducted 15 supervisory reviews of the

Kelley investigation from June 29, 2011, through October 5, 2012. However, none of the supervisory

reviews that were documented discussed fingerprint card collection or submission. Although Air Force

policy required supervisory reviews to include the investigatory case file, no such reviews of the case

file occurred. Kelley’s fingerprint cards were retained in the investigative case file. Had they reviewed

the case file, more likely than not, they would have identified that the Air Force had not submitted

Kelley’s fingerprints to the FBI. The monthly supervisory reviews of Kelley’s investigative case file

were incomplete and ineffective in identifying that Kelley’s fingerprint cards remained in the

investigative case file and had not been submitted to the FBI.


4.13    The high turnover and disorganization in the Office of Special Investigations contributed to

the Air Force’s failure to collect, maintain, and submit Kelley's fingerprint cards and final disposition

reports to the FBI. Between June 2011 and March 31, 2013, Air Force Office of Special Investigations

Detachment 225 had two Special Agents-in-Charge and three interim Special Agents-in-Charge. The

second interim Agent-in-Charge described the administrative process for closing cases was a

“disaster” as a result of the large backlog of investigative case files stacked throughout the office. The

third interim agent observed approximately 30 cases spread throughout the Detachment office area in

various stages of closure, in terrible condition, with many of the cases missing investigative

documentation and corresponding activities with the agent notes. Air Force assigned a permanent

Agent-in-Charge in December 2011. This agent noticed that staffing challenges and operations tempo

caused the office to be “hell.” The office was severely behind in closing out old cases and described

the unit as a “bottomless pit” that was impossible to dig out from.



                                                       28
                 Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 29 of 51


4.14    The Inspector General determined that the Air Force’s failure to submit Kelley’s fingerprints

was part of a systemic problem with the Office of Special Investigations Detachment 225. After

reviewing 70 closed investigations for fingerprint card and final disposition report submission to the

FBI, the Inspector General found 8% of cases where investigators did not collect fingerprints; 20% of

cases where investigators collected, but did not submit to the FBI, fingerprint cards; and 31% of cases

where investigators failed to submit to the FBI final disposition reports.


4.15    In 2014, the Inspector General of the Department of Defense evaluated the reporting system’s

compliance with its own mandatory procedures and policies. The principal finding of this investigation

condemned the performance of the Department of Defense. Specifically, it found that the military was:


not reporting criminal incident data to the Federal Bureau of
Investigation (FBI) for inclusion in the annual Uniform Crime
Reports to the President, the Congress, State governments, and
officials of localities and institutions participating in the Uniform
Crime Report Program, as required by Federal law.

As a result of this failure:

10 years of DoD criminal incident data have not been provided to
the FBI for inclusion in the annual uniform crime reports to the
President, the Congress, State governments, and officials of
localities and institutions participating in the UCR Program, as
implemented in DoD Directive 7730.47 and DoD Manual
7730.47‑M, Volume 1.

4.16    At the time of the Kelley investigation, the Air Force Security Forces Center was responsible

for training, equipping, and organizing all Security Forces for the Air Force. At the time of the Kelley

assault investigation, the Air Force Security Forces Academy did not train students on fingerprint card

collection and submission or on final disposition report submission procedures. In 2015, the Air Force

Security Forces created fingerprint training as part of the “Annual Home Station Training”

requirements. The 1-hour long lesson plan was designed to be used by individual Security Forces

Squadrons to train personnel on the physical collection of fingerprints and completion of the
                                                        29
                Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 30 of 51


fingerprint card. However, the lesson plan does not contain any information relating to the submission

of fingerprints. Additionally, the lesson plan did not reference Department of Defense or Air Force

policy requirement and did not specify the conditions under which the fingerprint cards should be

submitted nor did the lesson plan discuss the submission of the final disposition report.


4.17   The agents working on the Kelley investigation acknowledge the lack of training. One

investigator explained that the only fingerprint training he received was “on-the-job” and that it related

to the collection of fingerprints. Other investigators could not recall any training on fingerprinting

subjects of investigation and under what circumstances. Neither did the Air Force provide training on

an annual or reoccurring basis. The Inspector General interviewed one officer who explained that the

majority of 49th Security Forces personnel were not familiar with collecting fingerprints at the time

of the Kelley assault investigation.


 C.    Under Texas law, the United States is directly liable to the Plaintiffs through its Vice-
                                        Principals


4.18   Plaintiffs incorporate the preceding paragraphs and re-allege them as if fully set forth

here. Texas law imputes direct liability for the acts and omissions of vice-principals that

proximately cause injury and damages. Persons with command authority over units and divisions

of the Air Force, and/or over the entire Air Force and Department of Defense; and/or who had

authority to employ, direct and discharge Air Force personnel and/or were responsible for

engaging in non-delegable duties imposed on the Air Force by law and regulations committed the

acts and omissions that directly and proximately caused the injuries and damages of each

plaintiff. Their acts are deemed under Texas law as the acts of the Air Force and the Department

of Defense itself.

4.19   Vice-principals of the United States Air Force breached their statutory duties to enforce


                                                       30
               Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 31 of 51


their non-delegable mandatory obligations under 18 U.S.C. 922(d) (l) to train, manage, supervise,

order and compel the relevant personnel within the Air Force to report persons who have been

indicted or convicted in any court of a crime punishable by imprisonment for a term exceeding

one year, specifically including airman Devin Kelley.

4.20   Vice-principals of the United States Air Force breached their statutory duties to enforce their

non-delegable mandatory obligations under 18 U.S.C. 922(d)(4) to train, manage, supervise,

order and compel the relevant personnel within the Air Force to report persons who have been

committed to a mental institution, specifically including airman Devin Kelley.

4.21   Vice-principals of the United States Air Force breached their statutory duties to perform

their non-delegable mandatory obligations under 18 U.S.C. 922(d)(l) to train, manage, supervise,

order and compel the relevant personnel within the Air Force to report persons who have been

indicted or convicted in any court of a crime of domestic violence. 18 U.S.C. 922(d)(8).

4.22   Vice-principals of the United States Air Force breached their legal obligation under

Department of Defense Instruction 6400.06, which states in pertinent part: "[I]t is DOD policy

that a 'qualifying conviction' also includes a conviction for a 'crime of domestic violence' tried by

general or special court-martial which otherwise meets the definition of domestic violence." Id.

at section 6.1.4.3. Further, a "conviction for an offense meeting the definition of a 'felony crime

of domestic violence'.......shall also be considered a qualifying conviction." Id. at section

6.1.4.3.1.

4.23   Devin Kelley's conviction met the Requirements of DOD Instruction 6400.06 and other

applicable sections of 18 U.S.C. 922(d) yet Command level Air Force and Department of

Defense personnel (i.e., Vice-principals under Texas law) negligently failed to train, supervise,

manage, order and compel the relevant information to be input into the relevant database by those



                                                     31
                Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 32 of 51


acting under their control or direction in their squadron.

4.24   The pre-trial confinement order, entered on June 8, 2012, and signed by Commander of

the 49th Logistics Readiness Squadron, Commander Nathan McCleod-Hughes, determined, "The

course of conduct by AlC Kelley leads me to conclude that he will continue to engage in serious

criminal conduct if not confined. He pointed a gun at his wife and then himself; carried a weapon

openly on his person; confessed to injuring his stepchild, and then fled the area by driving to San

Antonio, TX." The Order further concluded: "But for the intervention by his father, I'm

convinced that he would have been AWOL and would not have returned on his own accord to

Holloman AFB. After learning that he might be released from the mental health facility, he

deliberately planned to obtain another gun (the other gun having been taken away from him) and body

armor after making threats to kill his wife and threats to try to take away the guns of any security

forces members." The Order summarized the findings as follows: "I am convinced that he is

dangerous and likely to harm someone if released. I further believe that he is a flight risk. He fled to

San Antonio, TX after turning over his confession to harming his stepchild, thus demonstrating that

he is not likely to be present at any further hearings regarding his case. Furthermore, when he was

informed that he might be released from the mental health facility and placed into pretrial confinement

or other restrictions, he escaped from the mental health facility by jumping a fence late at night after

making arrangements to purchase a handgun." Command Level Air Force Personnel concluded that

Devin Kelley was dangerous and likely to harm someone if released.

4.25   Commander McCleod-Hughes unquestionably functioned as a squadron leader in charge

of the command of an entire squadron of the Air Force, and his authority renders him a vice-

principal under applicable Texas law. McCleod-Hughes negligently failed to train, supervise,

manage, command, order and compel his subordinates in the 49th Logistical Squadron and the

investigative personnel assigned thereto to report the relevant disqualifying information to the

                                                      32
               Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 33 of 51


FBI regarding the Devin Kelley. His negligence in failing under his command authority to do so

is negligence of the United States itself.

4.26   Air Force and Department of Defense vice-principals violated DoD Directive 5106.1

(references (b) and (c)) that all DCIOs and all other DoD investigative and police organizations

shall submit to the FBI as prescribed therein, the offender criminal history data for all Armed

Forces members they investigate for the commission of an offense listed in enclosure 3. Indeed,

Commander McCleod Hughes, as the Squadron Commander failed as a vice-principal to ensure

that persons under his command and control submitted the statutorily required information into

the FBI’s background check system. His failure to do so and to train, supervise, command, order

and compel those under his command to do violated not only Air Force and DoD regulations, but

also the express requirement of Section 922 of the Brady Act. At no time during the pre-trial

confinement or the court-martial proceedings did Commander McLeod Hughes perform his

statutory duties as a vice-principal of the Air Force and the squadron leader of this disturbed

airman to ensure that the information necessary for civilian authorities to become aware of the

danger posed by Airman Kelley was submitted as required by law to the FBI.

4.27   Further, DODI 5055.11 PS, Section 5.1 mandates that the Inspector General of the

Department of Defense shall monitor and evaluate compliance with this instruction. Under

section 5.2, the Secretaries of the Military Departments and the Heads of the other DoD

Components shall: (5.2.1) issue procedures as may be necessary to implement and comply with

this instruction; (5.2.2) ensure that Commanders (i.e. vice-principals) establish and follow

procedures to promptly notify the appropriate DCIO or other DoD law enforcement organization

when a military judicial proceeding is initiated or command action is taken in non-judicial

proceedings against a military subject investigated by a law enforcement organization for an offense




                                                    33
                Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 34 of 51


listed in enclosure 2 and of the final disposition of such military judicial or non-judicial proceedings.

4.28   Vice-principals, including but not limited to Commander McLeod Hughes, of the United

States Air Force breached their mandatory non­delegable duty to train, supervise, manage,

command, order and compel personnel under their respective commands to report the required

information into NICS upon the initiation of the articles of court-martial against Devin Kelley in

September 2012, and upon his conviction, and upon his sentencing. On December 6, 2017,

Secretary Dr. Heather Wilson of the United States Air Force admitted under oath before the

Senate Judiciary Committee that the United States Air Force should have input the required

information on the occurrence of each of those events.

4.29   Under 18 U.S.C. § 922(d) and Department of Defense Manual 7730.47-M, Vol. 1,

Enclosure 3, the United States Air Force had a mandatory obligation to report Kelley's

indictments, convictions at court-martial, commitment to a mental institution, and domestic

violence to the FBI. However, vice-principals of the Air Force and Department of Defense failed

to report Kelley's legally required and disqualifying data into the NICS as obligated by law. Vice-

principals at the Department of Defense failed to ensure that its own mandatory directives were

properly enforced as its agency, the Air Force, had an unacceptably high failure rate of which

the Department of Defense was aware. The Department of Defense's failure, by vice-principals

in charge of the applicable units and divisions of the Department of Defense and the Air Force,

to train, supervise, manage, supervise, command, order, monitor and compel the Air Force's

compliance to avoid the repeated failures to comply with these mandatory directives also caused

Devin Kelley's conduct and conviction to go unreported.

4.30   The vice-principals in the Air Force responsible for mandating compliance with the

applicable mandatory, non-discretionary statutes and regulations set forth herein negligently

failed to tr a i n, or d e r , monitor, supervise, command and enforce the mandatory requirements of

                                                       34
                Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 35 of 51


these laws and regulations by all relevant personnel in all relevant units and divisions of the Air Force.

4.31   Secretary Wilson testified before the Judiciary Committee in December 2017 that the Air

Force Inspector General and the Air Force would monitor corrective action and complete periodic

audits, prospectively, to insure compliance with the required regulations and statutes for reporting

criminal history information to the FBI. The Inspector General and the Auditor General of the

Air Force occupy positions as vice-principals of the Air Force within the meaning of Texas law

and failed to perform their required obligations to order, audit the completion of, supervise,

command and compel the input of the statutorily required information in a timely manner. Their

failures to comply with their duties under both federal and Texas law as vice principals of the Air

Force prevented the FBI from receiving the statutorily necessary information from relevant

personnel in the Air Force to prevent this disqualified, sick airman from ever passing a

background check using the NICS database once the Air Force turned him loose on civilian

society with no notice whatsoever of the danger following the completion of his sentence.

4.32   Secretary Heather Wilson and her predecessor, as Secretaries of the Air Force, had the

obligation to monitor DoD IG audit reports and Air Force Auditor General reports, directly and

through their direct subordinates, to ascertain compliance with the United States Code and DoD

regulations and directives promulgated to comply with the United States Code, including but not

limited to 18 U.S.C. § 922(d) and Department of Defense Manual 7730.47-M, Vol. 1, Enclosure

3. The DOD IG’s Report 2019-30 “Report of Investigation into the United States Air Force’s

Failure to Submit Devin Kelley’s Criminal History Information to the Federal Bureau of

Investigation” expressly sets forth the failures of the Air Force, the Air Force Security Service

and the Air Force Office of Special Investigations (AFOISI) to comply with the statutory

reporting requirements to the FBI for years prior to its first audit report in 1997. It notes that

Report PO 97-003 found a high level of non-compliance years preceding the release of that report.


                                                       35
               Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 36 of 51


(P.55). The Air Force agreed with the DoD IG’s recommendations to develop new interim

procedures and issued a directive by AFOSI in December 1996 “which emphasized that reporting

requirements are a mandatory inspection item for all AFOSI self-inspections and AFOSI

Inspector General inspections.”

4.33   Report 2019-30 goes on to document that in 2015 the DoD IG issued Report No. DoDIG-

2015-081, which “determined that the Military Services still did not consistently submit

fingerprint cards and final disposition reports as required.” (P 56).   The failures included failing

to report twenty-eight percent of the required fingerprint cards and thirty percent of the final

disposition reports to the FBI”, yet neither the present nor former Secretary of the Air Force,

using their authority as vice-principals of the Air Force, took the necessary and agreed steps to

make the necessary corrections to eliminate the reporting deficiencies retroactive prior to the

shooting at the First Baptist Church on November 5, 2017.

4.34   The DOD IG report 2019-30 further noted that in November of 2017 the same office was

conducting yet another review of compliance by the military service branches with the Brady and

related DoD mandatory obligations (p. 56) and issued on December 5, 2017, Report No. DODIG-

2018-035, “Evaluation of Fingerprint Card and Final Disposition Report Submissions by Military

Service Law Enforcement Organizations”.        Report 2019-30 further notes that the 2017 report

found that the Air Force continued to fail to report fourteen percent of the required fingerprint

cards and an identical percentage of the final disposition reports to the FBI as required by law.

4.35   The Air Force Chief of Staff,        the Air Force Deputy Chief of Staff for Logistics,

Engineering and Force Protection and their respective predecessors each negligently failed as

vice-principals to issue timely and necessary orders and to train, supervise, command, monitor

and compel personnel under their respective commands to comply with the obligations under

federal law and Texas law to report the fingerprint cards and final disposition reports of all


                                                     36
                 Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 37 of 51


disqualified airman. they further failed to issue timely orders on receipt of the DOD IG audit

report in February 2015 and at all time thereafter prior to the shooting in the First Baptist Church

to correct training and compliance deficiencies by issuing the necessary and “more robust”

training requirements to which Secretary Heather Wilson attested under oath on December 13,

2017 in response to Question for the Record 1 issued by Senator Mazie Hirono following

Secretary Wilson’s live testimony before the United States Senate Judiciary Committee on

December 6, 2017.

4.36   The Secretary of the Air Force and her predecessor Secretary Deborah Lee James failed

as vice-principals of the Air Force to comprehend and address the size, scope and severity of the

continued violations of the Brady Act and DoD mandatory policies outlined herein to supervise,

monitor, command, order and compel the relevant subordinate offices within their respective

commands to in turn train, supervise, monitor, command, order and compel the responsible

personnel at the AFOSA and Air Force Security Commands to timely report all disqualifying

information under NICS to the FBI and to retroactively make the corrective changes to report

the unreported disqualifying information, to which the Air Force agreed as Secretary Wilson

admitted under oath following issuance of DoD IG report number DoD IG-2015-081, issued in

February 2015.

4.37   Indeed,     certain vice-principals and their predecessors in positions throughout the

command structure of the Air Force held command authority, on information and belief from the

Air Force’s own published listing of commands in 2016, that empowered and authorized them

to act by commanding many subordinates under their command, yet failed to act within the scope

of their respective areas of command responsibility to train, supervise, manage, order, compel

and otherwise ensure that fingerprint cards, disposition reports and other disqualifying

information mandatorily required to be reported to the FBI were in fact timely reported in


                                                    37
               Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 38 of 51


accordance with Sections 922 of the Brady Act and the other relevant statutes, directives and

regulations set forth herein. (See attached as Exhibit A Air Force Magazine, September 2016

edition p. 72-79). Those vice-principals include, but are/were not limited to General David

Goldfein, Air Force Chief of Staff; General Stephen W. Wilson, Air Force Vice Chief of Staff;

Lt. General Gina M. Grosso, Deputy Chief of Staff in Manpower, Personnel and Services; Lt.

General John W. Raymond, Deputy Chief of Staff in Operations; Deputy Chief of Staff in

Operations Lt. General John B. Cooper; and other vice-principals whose identities are known to

the United States and will become known to the Plaintiffs through the discovery process.

4.38   All of the aforementioned vice-principals were negligent in training, supervising,

managing, undertaking, and directing and commanding the operational tasks mandated under

the applicable statutes, directives and regulations to mandatorily report the disqualifying

information of the shooter to the FBI long before this shooter left the Air Force and sought to

purchase firearms from licensed dealers that were used in the shooting, and which resulted in

the permanent injuries to Plaintiff Olivia Colbath that would not have occurred had the vice

principals ordered the performance of the specific, mandated statutory tasks set out above. The

negligent performance of the operational tasks in an affirmative way increased the harm to the

public at large, and the victims of the shooting.

4.39   Additionally, national background check systems designed specifically to be accessed to

determine whether a particular purchaser's receipt of a firearm violated the Gun Control Act was

not properly populated due to the failure to perform the operative tasks in a reasonable way.

Information actually known by the Airforce and United States of America through its vice

principals demonstrated Devin Kelley's purchase of firearms in the shooting would have, and

should have, been denied.

4.40   Due to the failure to properly perform, supervise, train, command, monitor and compel the


                                                    38
                 Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 39 of 51


performance of operative tasks by vice principals and their subordinates, the shooting and killing

with the weapons obtained wrongfully occurred. It was more likely true than not true that Kelley

would not have shot David Colbath and other victims at the time of Mr. Colbath’s severe injuries,

without the acquisition and use of the type of firearms Kelley felt he needed to be armed with to

perform the task he chose. The failure to adhere to, and operatively perform, the ministerial

directives (including in house and external standard operating procedures set out above) resulted

in NICS policies that govern investigation and reporting--that were required as ministerial acts

and mandated to be complied with--not to be properly followed. The very acts that would have

given rise to a "denied" response to any inquiry into the required data bases to be searched were

not listed, as a direct result of the operational tasks not being performed in a reasonable way.

4.41   Individually and collectively, vice-principals and other as yet unknown vice­ principals--

pending discovery--of the Air Force and DOD negligently failed to comply with non-delegable

mandatory duties, thereby subjecting the Air Force to direct liability for its negligent acts that

proximately caused permanent injuries to Mr. Colbath.


                                          V. CAUSES OF ACTION

A.     Negligence 7

5.1     The Department of Air Force failed to use ordinary care and failed to do that which a person

of ordinary prudence would have done under same or similar circumstances by failing to collect,

maintain, and transmit Devin Kelley’s fingerprint’s to the FBI, as described in this Complaint.




       7
        Per the District Court’s order, Plaintiffs have not included a cause of action sounding in negligence per se.
       ECF Doc. #59 (May 23, 2019). Plaintiffs reserve the right to appeal and would have included the cause of
       action, but for the Court’s order in cause number 5:18-cv-00555XR, into which consolidation will occur.
                                                              39
               Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 40 of 51


5.2     The Department of Air Force failed to use ordinary care and failed to do that which a person

of ordinary prudence would have done under same or similar circumstances by failing to submit Devin

Kelley’s final disposition information to the FBI, as described in this Complaint.


5.3     The Department of the Air Force negligently failed to report criminal incident data to the

Defense Incident-Based Reporting System of Devin Kelley’s criminal conviction of a crime

punishable by imprisonment for a term exceeding one year, convictions of domestic violence, and

commitment to the mental institution.


5.4     The Department of the Air Force failed to submit criminal-history data to the FBI when

probable cause existed in the Air Force Office of Special Investigations and Air Force Security Forces

investigations on Kelley, after Kelley’s court-martial conviction, and also upon his post-trial

confinement at Holloman Air Force Base.


5.5     The United States, through Secretary of the Air Force Heather Wilson, admitted the

allegations found in Paragraph 5.4 in response to a question by Senator Mazie K. Hirono in a

submission dated December 13, 2017.


5.6     Alternatively, the Department of the Air Force negligently submitted inaccurate or incomplete

criminal incident data to the Defense Incident-Based Reporting System of Devin Kelley’s criminal

conviction of a crime punishable by imprisonment for a term exceeding one year, convictions of

domestic violence, or commitment to the mental institution.


5.7     The Department of the Air Force negligently failed to correct incomplete or incorrectly

submitted criminal-incident data to the Defense Incident-based Reporting System of Devin Kelley’s

criminal conviction of a crime punishable by imprisonment for a term exceeding one year, convictions

of domestic violence, or commitment to the mental institution.


                                                      40
                Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 41 of 51


5.8     The Department of the Air Force negligently failed to submit fingerprint cards and final

disposition reports for Devin Kelley’s criminal convictions, or alternatively submitted incomplete or

incorrect data to the FBI as required by federal law. As a result, the FBI’s Next Generation

Identification database lacked critical information about Devin Kelley’s history and failed to prevent

the sale of firearms to Devin Kelley.


5.9     Findings by the Inspector General confirmed the Air Force Office of Special Investigations

and Security Forces personnel then assigned at Holloman Air Force Base, New Mexico, did not report

required information to civilian law enforcement in the Kelley case. The review also found the error

in the Kelley case was not an isolated incident and similar reporting lapses occurred at other locations.


5.10    In fact, the problem was widespread across both the Office of Special Investigations and the

Air Force Security Forces. A 2015 Defense Department audit revealed that the Air Force was not in

compliance with a mandatory statutory requirement to report all offender criminal history data and,

despite the discovery of non-compliance, the Air Force made no retroactive corrections.


5.11    The Department of the Air Force admitted the allegations contained in Paragraph 5.9 in a press

release published on November 28, 2017. The Department of the Air Force, through the Secretary of

the Air Force Heather Wilson, admitted the allegations contained in Paragraph 5.10 on December 6,

2017 before the United States Senate Judiciary Committee.


5.12   The Department of Defense negligently failed to ensure that the Department of the Air Force

submitted the required criminal incident, fingerprint cards, and final disposition data.


5.13    The Department of Defense negligently failed to ensure that identified criminal incident data

errors are tracked to correction.




                                                       41
                Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 42 of 51


5.14   The Department of Defense negligently failed to populate data about Devin Kelley’s criminal

conviction of a crime punishable by imprisonment for a term exceeding one year, convictions of

domestic violence, and commitment to the mental institution from the Defense Incident-Based

Reporting System into the FBI’s National Incident-Based System.


B.     Negligent Failure to Train & Supervise


5.15   The United States and its agencies have an obligation to adequately train and supervise

employees. The Air Force’s failure to collect, maintains, and submits fingerprint cards and final

disposition reports to the FBI were not an isolated error. Instead, this failure was caused by failures in

operations, organization, training, and supervision, as described in this Complaint.


5.16   The United States, through its agencies, failed to adequate supervise the individuals who were

tasked with the collection, maintenance, and submission of Devin Kelley’s fingerprints and final

disposition reports to the FBI or the DOD’s DIBRS database. Had they adequately supervised the

collection of fingerprints, they would have noticed that in some instances, their employees did not

collect fingerprints. They would have noticed in other instances, their employees did not maintain

fingerprint cards in the case file. And they would have noticed that at no point, did their employees

submit Devin Kelley’s fingerprint cards or final disposition reports to the FBI for inclusion in the

National Instant Criminal Background Check System.


5.17   The United States Air Force at no point between 2009 and 2013 trained its employees to

collect, maintain, and submit fingerprint cards and final disposition reports to the FBI for inclusion in

the National Instant Criminal Background Check System. Nor did the Air Force put in place a system

that verified if the required reporting had occurred, which it had not.


5.18   These failures by the Air Force and Department of Department of Defense to train and

supervise its reporting personnel led to its employees failing to submit reports and data to both the
                                                     42
                Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 43 of 51


DIBRS and FBI about Devin Kelley. Thus, the United States is liable for negligent training and

negligent supervision.


C.     Negligent Undertaking


5.19   The United States Congress voluntarily undertook the creation of a national instant background

check system upon passage of the Brady Bill. To implement this system, the Department of Justice

created the National Instant Criminal Background Check System. The Department of Defense and

Department of Air Force implemented policies, procedures, manuals, and instructions—and acted

under the color of these regulations—regarding the reporting of individuals who received convictions

for domestic violence, incarceration for a crime punishable by more than one year, and mental

institution commitment. These policies and procedures included the collection, maintenance, and

reporting of fingerprint cards of those disqualified individuals.


5.20   The United States, through its agencies, voluntarily undertook the training and supervision of

its employees responsible for the collection, maintenance, and submission of fingerprint cards and

final disposition reports to the FBI.


5.21    The United States, through its agencies, voluntarily undertook the correction of inaccurate or

incomplete submissions to FBI’s National Instant Criminal Background Check System. On multiple

occasions, the Department of Defense’s Inspector General alerted the United States and its agencies

to its negligent failure to collect, maintain, and submit fingerprint cards and final disposition data to

the FBI. The Air Force agreed with the Inspector General’s recommendations and agreed to take

corrective action.


5.22   The United States, through Congress and its agencies, rendered these services because

Congress and the agencies recognized that they were necessary for the protection of individuals like

the Plaintiffs. To limit this violence, Congress disqualifies certain people from buying, owning, or
                                                     43
                   Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 44 of 51


possessing guns and established a national background check system to prevent these people from

obtaining guns. In fact, when asked the question, “[W]ho do you believe is the beneficiary of the Brady

Act? Who do you think Congress was trying to protect?” Thomas Ward, Deputy Assistant Attorney

General for the United States responded, “All of us. Three hundred and sixty-five million

Americans.” 8 Mr. Ward told the truth when he stated the Brady Act was intended to protect all

Americans.


5.23    The failure to use reasonable care increases the risk that individuals like Devin Kelley obtain

firearms when they are prohibited by law from obtaining such firearms. In fact, the foreseeable and

proximate result of the failure to use reasonable care is that individuals like Devin Kelley will pass the

background check when obtaining firearms for the use of mass murders, like the one he committed in

Sutherland Springs. What’s more, the United States, through its agencies, knew of the specific increase

of risk posed by Devin Kelley if the United States failed to exercise reasonable care in its undertaking

because the United States knew of Devin Kelley’s conduct between 2009 and 2013, as detailed in this

Complaint and in the Department of Defense Inspector General’s investigation of the matter.


5.24   The United States, through its agencies, negligently failed to: (a) collect, maintain, and transmit

Devin Kelley’s fingerprint cards to the FBI and DOD DIBRS; (b) submit Devin Kelley’s final

disposition report to the FBI and DOD DIBRS; (c) train and supervise its employees and agents with

regard to the collection, maintenance, and transmission of fingerprint cards to the FBI and DOD

DIBRS; (d) train and supervise its employees and agents with regard to the submission of final

disposition reports to the FBI and DOD DIBRS; and (c) take corrective action multiple times when

alerted to this negligence (and after agreeing to take corrective action).


                                              VII CAUSATION



       8
           Sanders v. United States, No. 18-1931 (4th Cir. May 7, 2019) (Oral Argument).
                                                              44
               Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 45 of 51


A.     Department of Defense and Department of the Air Force’s negligence caused injuries to
the Plaintiffs.

6.1     One or more of the above negligent acts of the Department of the Air Force and the

Department of the Defense directly and proximately caused injury to the Plaintiffs.


6.2    When Devin Kelley attempted to purchase firearms to use in the Sutherland Springs shooting,

the FBI Incident-Based Reporting System should have included Devin Kelley’s criminal conviction

of a crime punishable by imprisonment for a term exceeding one year, convictions of domestic

violence, and commitment to the mental institution. The FBI’s database did not contain any of this

required information, or alternatively, contained incorrect or incomplete information, as a direct and

proximate result of one or more of negligent acts of the Department of Defense and Department of the

Air Force.


6.3    When Devin Kelley attempted to purchase firearms to use in the Sutherland Springs shooting,

the FBI’s National Instant Criminal Background Search System should have contained Devin Kelley’s

criminal history, populated from the FBI’s Next Generation Identification (or the Interstate

Identification Index) system. The FBI’s National Instant Criminal Background Search System should

have contained Devin Kelley’s criminal history populated by submission of his final disposition report

from the Air Force. However, because of the Government’s negligence, Kelley’s fingerprint

identification and criminal disposition reports were not submitted to the FBI and the FBI’s Background

Check System did not disqualifying information on Devin Kelley.


6.4    As a result of one or more of the above acts of negligence, when Academy requested the FBI

search its National Instant Criminal Background Search System to determine whether it could sell

firearms to Devin Kelley, the FBI notified Academy to “proceed” with the sale. But for the United

States’ negligence, there would have been prohibiting information within the FBI’s Background



                                                     45
               Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 46 of 51


Search System. And but for the United States’ negligence, the FBI would have notified Academy that

the sale should be “denied.”


6.5    When Devin Kelley attempted to purchase the firearms used in the Sutherland Springs

shooting, the sale should have been blocked for one or more of the following reasons: (a) he had a

conviction of a crime punishable by imprisonment for a term exceeding one year; (b) he had a

conviction for domestic violence; and (c) he had previously been committed to a mental institution.


6.6    When Devin Kelley purchased the firearms used in the Sutherland Springs shooting, his

omission from the FBI’s background check system and ability to complete the purchase was a direct,

proximate, and foreseeable result of one or more acts of negligence of the Department of Defense and

Department of the Air Force.


B.    Had the Air Force reported Kelley’s history, the FBI’s Instant Criminal Background
Check System would have blocked Devin Kelley’s firearm purchase.



6.7    Devin Kelley purchased the firearms used in the Sutherland Springs shooting from a federal

firearms licensee, Academy Sports & Outdoor. At the time, the licensee must submit biographical

information about Kelley to the FBI’s Instant Criminal Background Check System. If the Air Force

had properly reported Devin Kelley’s fingerprint cards and history to the FBI, the Background Check

System would have informed the firearms dealer to deny the purchase.


6.8     The purpose of the Uniform Federal Crime Reporting Act of 1988, the Brady Handgun

Violence Prevention Act, and the Domestic Violence Offender Gun Ban are to ensure that violent

offenders and high-risk individuals like Kelley do not get access to firearms. The Department of

Defense in 1994 began designing the Defense Incident-Based Reporting System (DIBRS) to meet

criminal justice related reporting requirements mandated by the Uniform Federal Crime Reporting Act


                                                    46
               Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 47 of 51


and the Brady Handgun Violence Prevention Act. The DIBRS permits the DOD to forward offense

and arrest information required by FBI.


6.9    The entry into the federal law-enforcement database would have blocked Mr. Kelley’s

purchase of the firearms used in the Sutherland Springs’ shooting. The Government’s acts or omissions

directly and proximately resulted in Devin Kelley’s purchase of the firearms used in the November 5,

2017 Sutherland Springs First Baptist Church shooting.


                                          VII.   DAMAGES

7.1    The preceding paragraphs are incorporated and re-alleged as if fully set forth herein.

7.2    Jessica Moulton and William Lane suffered loss of parental consortium as that term is

defined under Texas law, including the loss of the positive benefits flowing from the love of their

mother, Brenda Moulton, her affection, protection, emotional support, services companionship,

care and society.

7.2    Jessica Moulton and William Lane’s mother, Brenda Moulton was suffered severe injuries

caused by gunshot wounds and additional shrapnel wounds. She was hospitalized for a month

and virtually unable to interact with or care for her children. She will suffer continuing effects

from her injuries for the remainder of her life, including the psychological effects of those injuries.

7.3    Plaintiffs seek recovery for all elements of damages to which they are entitled under Texas

law.

7.4    Plaintiff Jessica Moulton seeks damages in the amount of ($5,000,000) five million

dollars. Plaintiff William Lane seeks damages in the amount of ($5,000,000) five million dollars.

7.5    As a direct and proximate result of the negligent, careless, and reckless conduct and

failures of Defendant United States of America, Plaintiffs Jessica Moulton and William Lane

were injured in the form of derivative injuries resulting from their mother Brenda Moulton’s

severe physical and emotional injuries. They eek compensatory damages under applicable Texas
                                                      47
                 Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 48 of 51


law and statutory law of the United States.


                         VIII. JURISDICTION, VENUE, & SERVICE


8.1    This Federal District Court has federal-question jurisdiction of this action because this

action is brought pursuant to and in compliance with 28 U.S.C. §§ 1346(b), 2671-2680,

commonly known as the Federal Tort Claims Act.

8.2    Venue is proper in this district pursuant to 28 U.S.C. § 3191(e)(l) because the United

States is a Defendant, Plaintiffs reside in the Western District, and no real property is involved

in the action.

8.3    The United States of America may be served with process in accordance with Rule 4(1)

of the Federal Rules of Civil Procedure. Service is affected by serving a copy of the Summons

and Complaint by certified mail, return receipt requested, to the following:

                   John F. Bash, Esq.
                   United States Attorney for the Western District of Texas United States
                   Attorney's Office
                   ATTN: Civil Process Clerk 601 NW Loop 410, Suite 600 San Antonio, Texas
                   78216

                   William Barr
                   Attorney General of the United States, The Attorney General's Office
                   ATIN: Civil Process Clerk
                   950 Pennsylvania Avenue, NW Washington, DC 20530-0001



                         X. LIABILITY OF THE UNITED STATES

9.1    This case is commenced and prosecuted against the United States of America to and in

compliance with Title 28 U.S.C. §§ 2671-80, the Federal Tort Claims Act. Liability of the United

States is predicated specifically on 28 U.S.C. § 2674 because the personal injuries suffered by

Brenda Moulton and the resulting damages in the form of derivative claims for loss of parental
                                                   48
               Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 49 of 51


consortium of which the complaint is made were proximately caused by the negligence, wrongful

acts or omissions of employees or agents of the United States of America working for the United

States Department of the Air Force and/or Department of Defense, while acting within the

scope of their office, employment, or agency under circumstances where the United States of

America, if a private person, would be liable to the Plaintiffs in the same manner and to the same

extent as a private individual.

9.2    The United States Department of Defense and Department of the Air Force are

agencies of the United States. The Defendant, the United States of America, through its

agencies, at all times material to this lawsuit, owned and operated Holloman Air Force Base

and staffed its facilities and vehicles with its agents, servants and employees. The Defendant,

the United States of America, through its agencies, at all times material to this lawsuit, owned

and operated the Defense Manpower Data Center, which operates the Defense Incident-

Based Reporting System.

9.3    This lawsuit is not a claim listed in 28 U.S.C. § 2680, exceptions to the Federal Tort

Claims Act.

                           X. JURISDICTIONAL ALLEGATION

10.1   Pursuant to 28 U.S.C. § 2675(a), Plaintiffs timely presented their claim to the United

States by submitting a Form SF-95 to Mr. Bradford Hunt, located at the U.S. Air Force

Claims & Tort Litigation Division, 1500 West Perimeter Road #1700, Joint Base Andrews,

Maryland 20762. Jessica Moulton submitted her SF-95 on June 25, 2019. See attached SF-

95. Exhibit B. William Lane submitted his SF-95 on November 4, 2019. See attached SF-95

Exhibit C.

10.2   Receipt of the claim of Jessica Moulton (Air Force Claim No. 19-15705) by the
                                             49
               Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 50 of 51


Department of the Air Force on July 2, 2019 was acknowledged by Brittany Astor, paralegal

to General Torts Branch, Air Force Claims and Tort Litigation Division. (See Ms Astor’s

correspondence acknowledging receipt of claim attached as Exhibit D.         Receipt of the claim

of William Lane (Air Force Claim No.20-23034) by the Department of the Air Force on July

November 7, 2019 was acknowledged by Brittany Astor, paralegal to General Torts Branch,

Air Force Claims and Tort Litigation Division. (See Ms. Astor’s correspondence

acknowledging receipt of claim attached as Exhibit E.)

10.3   As of August 18, 2020, more than six months have elapsed since the claims were

presented to the Defendant United States of America and Defendant United States of

America has not made a final disposition of Plaintiffs' claims. Accordingly, the claims of the

Plaintiffs are deemed denied pursuant to 28 U.S.C. § 2675(a).

10.4   Plaintiffs have exhausted their administrative remedies under the Federal Tort Claims

Act and have fully complied with all jurisdictional and statutory prerequisites and conditions

precedent to the commencement and prosecution of this lawsuit against the Defendant United

States of America.

10.5   Plaintiffs Jessica Moulton and William Lane each claim the amount of $5,000,000 in damages

for their respective claims and seeks damages in that amount here.



                                        CONCLUSION

Plaintiffs Jessica Moulton and William Lane request that Defendant United States of America be

cited to appear and answer this Complaint; that upon final trial, that Plaintiff Jessica Moulton and

Plaintiff William Lane each have judgment against Defendant, for the respective amount of actual

damages in the amount of $5,000,000 dollars each, and for other and different amounts as they


                                                    50
               Case 5:20-cv-00991 Document 1 Filed 08/24/20 Page 51 of 51


shall show by proper amendment before trial; for post-judgment interest at the applicable legal

rate; for all Court costs incurred in this litigation; and for such other relief, at law and in equity,

both general and special, to which Plaintiffs may show themselves entitled to and to which the

Court believes them deserving.




                                                     Respectfully submitted,

                                                     ____/s/ Brett Reynolds______________
                                                     BRETT T. REYNOLDS
                                                     Federal Bar No. 19994
                                                     State Bar No. 16795500
                                                     btreynolds@btrlaw.com
                                                     BRETT REYNOLDS & ASSOCIATES, P.C.
                                                     1250 NE Loop 410, Suite 310
                                                     San Antonio, Texas 78209
                                                     (210) 805-9799 – Telephone
                                                     (210) 455-2434 – Facsimile
                                                     ATTORNEY FOR PLAINTIFFS
                                                     JESSICA MOULTON and WILLIAM
                                                     LANE




                                                      51
